Citation Nr: 1200611	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-25 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to apportionment of the Veteran's pension for support of dependent children in the custody of the appellant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to October 1973.  The appellant is the mother of S., J., and D., who are legally recognized as the Veteran's children.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  


FINDINGS OF FACT

1. The appellant is the mother of S., J., and D., who are legally recognized as the Veteran's children.  

2.  S. was a minor until June 2008; J. was a minor until August 2009; and D. was a minor until July 2011.  The minor children were in the custody of the appellant throughout the appeal period. 

3.  The Veteran was incarcerated in December [redacted], 2006; benefit payments were stopped effective February [redacted], 2007.  The Veteran has had no other income during the appeals period.

4.  The Veteran was reasonably discharging his responsibility for the support of S., J., and D.

5.  The award of a special apportionment would cause undue financial hardship on the part of the Veteran.



CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's pension have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal concerns a claim for benefits under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2011), the Veterans Claims Assistance Act of 2000 (VCAA), do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the VCAA does not apply to decisions regarding how benefits are paid; however, VA rules do include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2011); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions). 

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2011). The Board notes that the applicable contested claims procedures were followed in this case, as the RO provided the appellant with a notice of her procedural and appellate rights along with her decision as well as an August 2008 statement of the case.  A notice of appeal was sent to the Veteran.

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2011).  VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2)(West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2011).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450 (2011); Hall v. Brown, 5 Vet. App. 294 (1993). 
The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451 (2011). 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2011). 

In general, the term child of the veteran includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57 (2011). 

The Board must assess the credibility and weight of all of the evidence to determine its probative value, account for which evidence it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164   (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

The appellant filed her claim for apportionment of the Veteran's pension for support of dependent children in her custody in December 2006.  The appellant is the mother of S., J., and D., who are legally recognized as the Veteran's children.  S. was a minor until June 2008; J. was a minor until August 2009; and D. was a minor until July 2011.  The minor children were in the custody of the appellant throughout the appeal period. 

The record shows that the Veteran was incarcerated in prison in December 2006; VA benefit payments to the Veteran were stopped effective February [redacted], 2007.  At the time of the September 2007 decision denying the appellant's claim, the Veteran was not receiving VA pension benefits.  During a February 2009 informal conference hearing, the appellant indicated that the Veteran was still incarcerated at a state prison, and was serving a 12 year sentence.  

The appellant contends that the Veteran owes thousands of dollars in back child support.  She submitted a court order, showing that the Veteran was $33,983.99 in arrears on his child support as of May 31, 2006.  The Veteran was ordered to pay $437.00 monthly in current child support and $340.00 in past due child support beginning June 1, 2006.  In a March 2007 statement, the appellant reported that she had not received child support payments for the past three months, apparently since she filed her December 2006 claim.   

With respect to the appellant's claim that the Veteran owes thousands of dollars in back child support and that he is not paying current child support, the Board notes that the remedy for receiving those monies is not though an apportionment; it is through a state court.  The Board, however, must assess in this case, whether the Veteran's is reasonably discharging his responsibility for his children's support in determining whether an apportionment is warranted on behalf of the Veteran's minor children, S., J., and D.  See 38 U.S.C.A. § 5307(a)(2)(West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2011).  

In a March 2007 income statement, the Veteran indicated that his only income was from VA.  He reported that his monthly expenses included: $700.00 rent, $170.00 for electric bills, $100.00 for water, and $346.00 in child support for three children.  The Veteran contended that a hardship would occur with the apportionment of his benefits as he would not be able to pay his own bills. 

The Veteran has a court-ordered child support obligation.  The appellant indicated that she had not received any child support payments from the Veteran since December 2006.  Based on the Veteran's March 2007 income statement, it appears that just prior to his incarceration in December 2006, he was paying $346.00 a month toward child support.  The Board finds that the Veteran was reasonably discharging his responsibility for support of his minor children (S., J., and D.) at the time the appellant submitted her claim.  See 38 U.S.C.A. § 5307(a)(2)(West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2011).  Although the Veteran may not have paid the full amount indicated in a May 2006 child support order, he did provide funds to the appellant.  The Board notes that the Veteran also identified expenses of $970.00 a month for rent, electric bills, and water bills.  Because the Veteran's monthly expenses, to include $346.00 a month in child support payments, exceeded his income ($1246.00 a month from VA pension benefits), the Board finds that the Veteran was reasonably discharging his responsibility for his children's support around the time of the appellant's application for apportionment.  

It appears that in approximately December 2006, the Veteran stopped making payments on his child support for S., J., and D.  However, the record also shows that the Veteran was incarcerated in prison in December 2006, and effective February [redacted], 2007, the Veteran's VA pension benefits were terminated.  The Veteran had no other identified sources of income.  Because the record shows that the Veteran had no income as of February [redacted], 2007, it is unclear whether the May 2006 court-ordered child support obligation is still valid or reasonable.  The Board notes, in that regard, that while the court-ordered payments for past-due child support arrearages may still be valid, it is not VA's responsibility to enforce such payments.  As noted above, the Veteran's pension was terminated effective in February 2007 and prior to that time it appears that he had made some effort to make child support payments.  In light of the fact that the Veteran had no income for the majority of the appeals period, the Board finds that even if the Veteran was in arrears on child support, the Veteran has been reasonably discharging his responsibility for his children's support.  The Board notes further, that because the Veteran's current VA pension benefits were terminated effective in February 2007, shortly after the appellant filed her claim, the Veteran was not in receipts of pension benefits as of that time from which an apportionment could be awarded.  As a result, the Board finds no basis to award the appellant apportionment of the Veteran's benefits pursuant to 38 C.F.R. § 3.450 (2011). 

The award of a special apportionment would cause undue financial hardship on the part of the Veteran.  As the Board has noted above, the Veteran's VA pension benefits were terminated shortly after the appellant filed her claim, and he has no other income.  38 C.F.R. § 3.451 provides that in determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her.  38 C.F.R. § 3.451.  Because the Veteran's VA pension benefits have been terminated, no apportionment is warranted.  

During the course of this appeal, the Veteran's children, S., J., and D. reached an age of majority.  The appellant has not presented evidence showing that S., J., or D. were permanently incapable of self-support prior to reaching age 18, and she has not presented evidence showing that any of the Veteran's children were pursuing a course of instruction at an approved educational institution.  See 38 C.F.R. § 3.57 (2011).  S. reached an age of majority in June 2008, J. reached an age of majority in August 2009; and D. reached an age of majority in July 2011.  As of July 2011, the Veteran was not in receipt of VA pension benefit.  Apportionment of the Veteran's benefits is not shown to be warranted prior to the time S., J., and D., respectively, reached an age of majority; and the appellant has not established S., J., and/or D.'s eligibility to the apportionment of benefits after they reached the age of 18.  See 38 C.F.R. §§  3.57, 3.450, 3.451 (2011). 

The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim.


ORDER

Entitlement to an apportionment of the Veteran's pension for support of dependent children in the custody of the appellant is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


